DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 3-4 are pending.  Applicant’s previous election of claim 3 still applies and claims 4 remain withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/22 has been entered.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 3 recites that the composition has a viscosity “configured to allow” certain uses/properties of the composition relative to other methods.  These uses/properties are supported (e.g., [0037] of the present PGPub) but the uses/properties are never disclosed as being “allowed” or otherwise caused by viscosity.  The claimed numeric viscosity range is disclosed in [0031] of the present PGPub but is never linked to these properties ([0031] refers to spray application of a “paste” as “described above” whereas the uses/properties as claimed are described later in the disclosure and are not related to a paste at all, such that the viscosity in [0031] is not attributed to the uses/properties of [0037] as claimed).  
Even if, arguendo, [0031] was referring to the disclosure in [0037] (which is clearly not the case), there is no mention in either cited portion (or in the disclosure as a whole) that the compaction and softness properties being referred to are in comparison with “other methods” of applying the composition.
There is also no support for the compaction/softness property to be achieved via spraying onto a base paper “for ply bonding” (there is support for “ply bonding” but there is no connection between spraying “for ply bonding” and the claimed uses/properties, which instead are only connected to general “spray application of the ply adhesive onto base paper” in [0037]).
Therefore the recited limitation that these uses/properties are “configured to allow” via the viscosity of the composition is not supported.  Reciting that the composition can be “sprayed onto base paper such that compaction of the base paper and lowering of the paper softness are prevented” (without making such uses/properties dependent on the viscosity or in relation to “other methods”) would be supported.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites compaction/softness properties of the composition when sprayed onto “base paper for ply bonding” relative to “other methods.”  This limitation is vague for many reasons.  It is unclear what methodology for spraying is used to test this property (e.g., pressure, deposition rate per square meter, etc.).  The claim also refers to “base paper” which is vague because it is unclear what qualities make a paper a “base” paper (this is especially relevant because the compaction and softness properties would appear to depend on the type of paper used).  The claim also refers to “compaction” and “lowering of the paper softness” which are vague properties because it is similarly unclear how to measure/test for these properties.  It is also unclear what “other methods” need to be tested in comparison.  
Claim 3 also recites a viscosity of the composition defined by the above compaction/softness properties and then also recites a numeric range which is vague because it is unclear if the numeric range is inherently sufficient to achieve the above compaction/softness properties (in which case such property limitations are redundant) or if a narrower subset within the claimed range must be selected to achieve the claimed compaction/softness properties.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
Claim 3 recites “ply adhesive” and “ply bonding” which (if, arguendo, they are given patentable weight, which is not the case as explained below) are vague because it is unclear what requirements are implied by these terms.  That is, what functionality is a generic adhesive required to provide in order for it to qualify as a “ply” adhesive?  Similarly, what type of generic bonding falls into the subset of “ply bonding”?
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (U.S. 5,441,723) in view of Weitz (U.S. 4,781,847).
Regarding claim 3, Simmons teaches a lubricant comprising ethanol (inherently functioning as a solvent), and propylene glycol, butylene glycol, and/or glycerol/glycerin (the claimed softening agents) at about 4-16wt% (overlapping claim 3, especially because “about 4%” would include values slightly below 4%) as well as a thickener (see abstract, col. 7, lines 5-15, col. 8, lines 35-40, col. 9, lines 30-40).  Simmons also discloses that the composition may be applied via spraying (col. 6, lines 35-40).
Simmons does not disclose that the thickener is carboxymethyl cellulose.  However, Weitz also teaches a lubricant comprising alkylene glycol and ethanol ingredients (see abstract, col., 5, lines 40-55) and teaches that carboxymethyl cellulose was a known thickening (i.e., gelling) agent (col. 2, lines 20-50) and may be included at 0.01-10wt% (overlapping the claimed range).  Thus, it would have been obvious to have used the carboxymethyl cellulose from Weitz as the thickener called for in Simmons at the amount taught by Weitz because Simmons discloses that this type and amount of thickener is suitable for lubricant compositions like in Simmons for providing the thickening effect sought by Simmons.  The cellulose will inherently function as an adhesive agent in the same way as in the present application.
Modified Weitz does not disclose the viscosity of the carboxymethyl cellulose as claimed, however, given that the ingredient is intended to thicken (i.e., increase the viscosity of) the overall composition, the viscosity/thickness of the cellulose ingredient on its own would have been a result effective variable that would have been obvious to optimize to within the claimed range as part of the routine optimization of the thickness of the thickening agent (and thus the thickness imparted to the overall composition).  Because viscosity of the overall composition is obvious to optimize as explained above, this optimization would include optimization to viscosities overlapping the claimed range that produce the claimed spray, compaction and softening prevention properties. 
Modified Weitz teaches a lubricant that includes ethanol with water as a solvent such that the solvent “is ethanol” as claimed (i.e., “the solvent is ethanol” is interpreted as comprising ethanol, such that water is not excluded from the claims).  No other ingredients (besides the claimed cellulose and softening agents) are required in modified Weitz.  
The recitation in the preamble of “ply adhesive” is an intended use that is not given patentable weight because the body of the claim sets forth all of the limitations of the claimed invention.  
 “The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” 
See MPEP 2111.02 II.
Additionally and alternatively (if arguendo the intended use was given weight, which it is not), given that the prior art teaches all subject matter explained in this rejection it is inherently capable of being used as a ply adhesive.  
“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.”
See MPEP 2111.02 II. 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biegajski et al. (U.S. 5,700,478, hereinafter Bieg) in view of Etes (U.S. 3,640,741) in view of Hawkins (GB 827304).
Regarding claim 3 Bieg teaches an adhesive comprising a plasticizer (softening agent) selected from amongst glycerin and “any of the glycols,” and a polymer such as carboxymethyl cellulose (see abstract, col. 7, lines 20-35).  The plasticizer may be present at “about 5-35 wt%” (col. 7, lines 35-45) with the amount of polymer being 95-40wt% (use of carboxymethyl cellulose is obvious because Bieg clearly teaches that carboxymethyl cellulose is an alternative to the other possible polymers).  The cellulose will inherently function as an adhesive agent in the same way as in the present application.
In addition to the amount of plasticizer overlapping the claimed range for the softening agent, the amount of plasticizer is an art recognized result effective variable that would have been obvious to optimize to within the claimed range in order to optimize the tack of the composition (since the plasticizer is recognized in the reference as providing tack, col. 7, lines 5-20).    
Bieg also teaches that ethanol may be added as a solvent to the above adhesive composition in order to dilute the composition to allow the composition to be cast onto a release liner to form it into an adhesive film (col. 21, lines 25-50).  The amount of ethanol is obvious to optimize as an art recognized result effective variable for adjusting the consistency/viscosity of the adhesive for casting methods.  Because viscosity of the overall composition is obvious to optimize as explained above, this optimization would include optimization to viscosities overlapping the range as claimed that produce the claimed spray, compaction and softening prevention properties.
With the ethanol amount being obvious to adjust as a result effective variable, the above ratio of plasticizer to cellulose based on the ranges of Bieg (i.e., 5-35 : 95-40) would overlap the claimed range when diluted sufficiently with ethanol (e.g., 4 parts cellulose, 1 part plasticizer, a 4:1 ratio and within the range of Bieg, diluted with, e.g., 95 parts of ethanol, optimized as explained above).
In addition to the claimed amount of polymer (carboxymethyl cellulose) and softening agent/tackifier (glycerin) being obvious in view of the ranges and result effective variable teachings of Bieg as set forth above, Etes is also directed adhesive compositions based on carboxymethyl cellulose and glycol compounds with glycerin as a tackifier and teaches that the ratio of glycerin to gum (i.e., carboxymethyl cellulose) may be 1-20 parts by weight glycerin to 1 part gum in order to provide tackiness (see abstract, col. 2, lines 40-45, col. 3, lines 30-55).  Thus, it would have been obvious to have used this ratio of glycerin to carboxymethyl cellulose in the composition of Bieg (e.g., a 1:1 ratio) from Etes because such a ratio provides an adhesive with tack (as desired by Bieg).  With the amount of ethanol being obvious to adjust as a result effective variable as explained above, an optimized amount of ethanol (e.g., 90-98 wt%) that results in the cellulose and glycerin being present at the claimed amounts (e.g., 1-5wt% each, given a 1:1 ratio) would also be obvious (as explained above, the claimed amount of polymer (carboxymethyl cellulose) and softening agent/tackifier (glycerin) is already obvious in Bieg and Etes only makes it further obvious).
Modified Bieg teaches sodium carboxymethyl cellulose as polymer and “any of the glycols” as tackifiers.  Although sodium carboxymethyl cellulose is a type of carboxymethyl cellulose (such that the sodium in sodium carboxymethyl cellulose is not excluded by the present claims), Etes shows that in such adhesive compositions, water soluble salts of carboxymethyl cellulose (like the sodium carboxymethyl cellulose of Bieg) are known alternatives to pure carboxymethyl cellulose (col. 2, lines 40-50) such that pure carboxymethyl cellulose would be obvious to use in place of the sodium carboxymethyl cellulose in Bieg as taught by Etes.
Etes also teaches that propylene glycol and butylene glycol (col. 3, lines 1-10) were known types of “any of the glycols” as called for by Bieg and therefore would have been obvious to use as the “any of the glycols” tackifiers already taught by Bieg.  As indicated above, the glycerin in Bieg already reads on the claimed softening agents/tackifiers and these glycols from Etes just address the other types of softening agents/tackifiers in the markush group.
Modified Bieg does not disclose the viscosity of the carboxymethyl cellulose polymer in the adhesive composition.  However, Hawkins is also directed to carboxymethyl cellulose used in an adhesive composition and teaches that viscosities for the cellulose of up to 2800 centipoise/mPa*s (overlapping the claimed range) for a 1% aqueous solution (the same measurement conditions as claimed) is suitable for providing the overall adhesion effect (as sought by Bieg) (page 1, lines 10-20, page 2, lines 45-60).  Thus, it would have been obvious to have used the viscosity from Hawkins for the cellulose in Bieg in order to provide the binding/adhesive effect as sought by Bieg.  
The above composition of modified Bieg would include only the claimed ingredients (no other ingredients are required in modified Bieg).
The recitation in the preamble of “ply adhesive” is an intended use that is not given patentable weight because the body of the claim sets forth all of the limitations of the claimed invention.  
 “The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” 
See MPEP 2111.02 II.
Additionally and alternatively (if arguendo the intended use was given weight, which it is not), given that the prior art teaches all subject matter explained in this rejection it is inherently capable of being used as a ply adhesive.  
“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.”
See MPEP 2111.02 II. 
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant acknowledges the 112 rejections but does not provide any substantive argument or remedying amendment in relation to the previously stated 112 problems (instead, Applicant only argues there is support for the new numeric range and cites generic case-law regarding 112 1st).  It is maintained that the previous 112 1st and 2nd paragraph problems are still applicable to the amended claims.
Applicant provides arguments related to the claimed viscosity having improved compaction and softness properties.  However, these properties provide multiple 112 problems as explained above.  Also, in the context of unexpected results, the properties are not support by data (there does not appear to be data testing the effect of viscosity in relation to compaction/softness).  Furthermore, the concept of lowering the viscosity of a composition by adding solvent to allow for easier application is very well known to one of ordinary skill in the art (and even to a lay-person).  Thus, even if the above 112 problems were resolved, the claimed viscosity limitations are not a patentable distinction over the prior art (absent compelling evidence that the particular viscosity range as claimed produces unexpected results, which is not present).
Applicant argues that the cited art does not recognize the claimed effect on compaction and softness via the claimed viscosity.  However, the prior art recognizes that viscosity/thickness of the composition is something that is routinely optimized based on the method of application, and therefore provide a prima facie case of obviousness of the claimed viscosity range as a result effective variable.  That optimization from the prior art does not need to be motivated in the same way as in the present application (i.e., viscosity is obvious to optimize to the claimed range which will inherently produce the claimed compaction and softness properties).
Applicant also argues that the cited references are not directed to “ply adhesives.”  However, it is maintained that this is merely an intended use that is not given patentable weight, and the compositions taught by the prior art are inherently capable of being used as “ply adhesives” (the claims are directed to the composition, not a method of applying/using the composition or a product formed from the composition).  
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787